             Case 3:18-ap-00043-JAF         Doc 134     Filed 10/09/19    Page 1 of 12



                                         ORDERED.


         Dated: October 09, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION
                                    www.flmb.uscourts.gov


In re:                                                Case No. 3:15-bk-1645-JAF


James K. Lindsey,                                     Chapter 13


          Debtor.
                                               /

Duckworth Development II, LLC,

          Plaintiff,

vs.                                                   Adv. Pro. No. 3:18-ap-43-JAF

James K. Lindsey, Debtor
and Kracor South, Inc., a Florida corporation,

      Defendants.
____________________________________/

                       FINDINGS OF FACT AND CONCLUSIONS OF LAW

          This case came before the Court for trial on November 15, 2018, and July 17, 2019. In lieu

of oral argument, the Court directed the parties to submit memoranda in support of their respective
           Case 3:18-ap-00043-JAF         Doc 134     Filed 10/09/19     Page 2 of 12



positions. Upon the evidence and the applicable law, the Court makes the following Findings of

Fact and Conclusions of Law.

                                            Findings of Fact

       On April 13, 2015, the Debtor filed a petition under Chapter 13 of the Bankruptcy Code.

On his schedule of assets, the Debtor listed a “fee simple” interest in real property located at 0

Whitlock Avenue, Jacksonville, Florida (“0 Whitlock”) and a “fee simple” interest in real property

located at 844 Whitlock Avenue, Jacksonville, Florida (“844 Whitlock”) (together, the

“Property”). According to the Debtor’s schedule of liabilities, 844 Whitlock was subject to a first

mortgage held by Ameris Bank, and both properties were subject to liens for property taxes held

by the Duval County Tax Collector.

       On February 16, 2017, Ameris Bank filed an action in state court to foreclose its mortgage

on 844 Whitlock. (Duckworth’s Exhibit 24). The Debtor and Kracor South, Inc. (“Kracor”), a

corporation of which the Debtor was president and the majority shareholder, were named as

defendants in the foreclosure action.

       At about the same time the foreclosure action was filed, the Debtor began communicating

with Mary Alice Lundy, a realtor, regarding the sale of the Property. Ms. Lundy referred the

Debtor to Eric Bumgarner (“Bumgarner”), a realtor specializing in industrial property, and

Bumgarner introduced the Debtor to Hank Duckworth as a potential buyer. (Transcript, pp. 42-

43). On April 4, 2017, the Debtor wrote an email to Bumgarner, stating: “I met with Hank and his

attorney yesterday. All looks good for the purchase of both parcels, net to me $475,000. I need

to get a contract asap where I can forward that to Ameris Bank which will postpone the foreclosure

suit.” (Duckworth’s Exhibit 44).




                                                2
             Case 3:18-ap-00043-JAF               Doc 134        Filed 10/09/19        Page 3 of 12



         Based on his understanding that an agreement had been reached to sell the Property to

Hank Duckworth, Bumgarner prepared a Commercial Contract for the sale of the Property.

(Duckworth’s Exhibit 33; Transcript, pp. 45-46). The Seller was identified in the Contract as

“Kracor South, Inc. et al, a Florida Corporation.” Bumgarner testified that he believed the

description of the seller as “Kracor South, Inc. et al” encompassed both Kracor and the Debtor.

(Transcript, pp. 46-47). 1 On the signature page, the Debtor printed his name and the name

“Kracor-South” on one line and signed “Pres James K Lindsey” on the next line. The Buyer was

identified in the Contract as Duckworth Development II, LLC, (“Duckworth Development”), and

Hank Duckworth signed the Contract on April 6, 2017, as managing member of the Buyer. The

Commercial Contract reflected Duckworth Development’s “intended use of the Property as multi-

tenant office/warehouse.” The purchase price was $450,000.00.

         On April 24, 2017, Duckworth Development’s attorney emailed the Debtor a letter, which

referred to the Commercial Contract and an enclosed Title Commitment. (Duckworth’s Exhibit

52). The letter identified the collective Seller as Kracor and the Debtor and stated that “Seller

must satisfy or cause to be satisfied all of the requirements set forth” in the Title Commitment

prior to closing. The Title Commitment stated that title to the Property was vested in Kracor and

the Debtor. Schedule B, Section I of the Title Commitment was entitled Requirements and stated

that Warranty Deeds from both Kracor and the Debtor must be signed and delivered as a condition

to the issuance of a title insurance policy.

         On May 18, 2017, the parties signed an Amendment to the Commercial Contract that

extended Duckworth Development’s due diligence period to June 22, 2017. (Duckworth’s Exhibit




1
 In fact, Mr. Bumgarner testified that none of the 315 transactions he has conducted involved a partial sale, and he
has never heard of a partial sale.


                                                          3
           Case 3:18-ap-00043-JAF         Doc 134      Filed 10/09/19     Page 4 of 12



43).   The Seller was identified on the Amendment as “Kracor South, Inc. et al,” and the

Amendment was signed by “James K. Lindsey, President.”

       On June 13, 2017, an appraisal of the Property was completed at the request of Duckworth

Development’s lender. (Duckworth’s Exhibit 46). According to the appraisal, the “as is” value of

0 Whitlock as of June 6, 2017 was $110,000.00, and the “as is” value of 844 Whitlock as of June

6, 2017 was $450,000.00.

       On June 27, 2017, the Debtor filed a Motion to Sell Real Property in his Chapter 13

bankruptcy case. The Motion recites in part:

       The Debtor is the owner of multiple properties due to the nature of his business and has
       entered into a sales agreement to sell his property located at 844 Whitlock Avenue,
       Jacksonville, FL 32211 (hereinafter “the property”).

       The Debtor believes the sales proceeds are sufficient to payoff all mortgages and liens on
       this property as well as the balance of the Chapter 13 plan estimated at $144,320.40.

       Debtor seeks authority to sell the property according to the terms contained in the
       [Commercial Contract] between the Debtor and Duckworth Development II, LLC
       executed on April 6, 2017.

(Duckworth’s Exhibit 11).      The Motion was filed pursuant to the Court’s negative notice

procedure, and no objections to the sale were filed or asserted. On July 25, 2017, the Court entered

an Order Granting the Motion to Sell Real Property. The Order stated: “Debtor has the authority

to sell the property located at 844 Whitlock Avenue, Jacksonville, FL 32211 according to the terms

contained in the [Commercial Contract] executed on April 6, 2017.” (Duckworth’s Ex. 12).

       The closing of the sale occurred on July 7, 2017. On that date, the Debtor signed a

Warranty Deed as president of Kracor, the Grantor, transferring Kracor’s interest in the property

to Duckworth Development. (Duckworth’s Exhibit 47). The Debtor also signed a Title Affidavit

as president of Kracor which stated that Kracor was the record owner of the property and that no

parties were in possession of the property other than Kracor. (Duckworth’s Exhibit 1). The



                                                 4
           Case 3:18-ap-00043-JAF          Doc 134     Filed 10/09/19      Page 5 of 12



Combined Closing Statement dated July 7, 2017 reflects that the purchase price for the Property

was $450,000.00, that the Ameris mortgage and other liens on the Property were satisfied, and that

Kracor received a check in the amount of $138,043.62 at the closing. (Duckworth’s Exhibit 2).

        No Warranty Deed was prepared or signed transferring the Debtor’s individual interest in

the Property to Duckworth Development. Duckworth Development’s attorney testified that the

preparation of the closing documents, which only listed Kracor as the seller, was a mistake by his

firm:

        So in this case and similar transactions, the associate would work with the legal
        assistant. The software generates the closing documents. You provide the names
        of the parties, the amount, the property address, and it generates a batch of closing
        documents populated with that information.

        In this case, I believe that the associate and/or the legal assistant inserted Kracor
        South, because that’s the name that appears on the Purchase and Sale Agreement,
        and generated all of the closing documents that have been pointed to in this case as
        listing only one party.

(Transcript, pp. 121-22). According to the attorney, the inputting of information into the software

program was a human error that was not discovered and corrected.

        After the closing, Duckworth Development invested approximately $500,000.00 into the

Property for the construction of metal buildings on 844 Whitlock and for the pouring of slabs on

0 Whitlock. Additionally, Duckworth Development moved its business office to 844 Whitlock

and has leased a portion of the Property to third parties. (Transcript, pp. 73, 75-76, 92).

        On January 23, 2018, six months after the closing, MTI Title Insurance Agency, Inc.

prepared a Property Information Report regarding 844 Whitlock. The Report shows the owners

of 844 Whitlock as the Debtor and Duckworth Development. (Duckworth’s Exhibit 31). On the

same day, the Debtor called Hank Duckworth to inform him that Duckworth Development’s

attorney had made a mistake and that Duckworth Development could get its mortgage paid if Hank




                                                  5
           Case 3:18-ap-00043-JAF           Doc 134      Filed 10/09/19      Page 6 of 12



Duckworth “played his cards right.” (Duckworth’s Exhibit 66; Transcript, pp. 86, 242). Until that

day, Hank Duckworth and the Debtor had not spoken since the closing.

        Two weeks later, on February 7, 2018, the Debtor wrote Hank Duckworth a letter stating:

        I am writing this email as 50% owner of the property located at 844 Whitlock
        Avenue, Jacksonville, FL 32211 (the “Property”). Based on the most recent city
        records Duckworth Development II, LLC (“Duckworth”) is the other listed 50%
        owner, and I am presuming you are Duckworth’s managing member as well as a
        major owner.

        I did not approve any of the construction permits, cost estimates for materials, or
        sub-contractor work for the Property. Therefore, I am requesting all current and
        future construction work be immediately halted until an agreement between me and
        Duckworth is finalized in writing and I approve all past work and any contemplated
        future construction.

        As 50% owner of the Property, I hereby demand 50% of all rental income be paid
        me starting from the effective date of Duckworth’s purchase of Kracor’s 50%
        interest in the Property plus supporting rental documents.

        If you/Duckworth wish to try to resolve this situation now and avoid legal expenses
        (including payment for my legal costs), please contact me by mail or email . . . in
        the next two days.

(Duckworth’s Exhibit 28).

        Hank Duckworth testified that he and the Debtor never discussed any joint venture or

partnership concerning the Property’s business or any co-management by the Debtor after the sale.

(Transcript, pp. 81, 238-39). Additionally, Duckworth Development’s attorney testified that the

Debtor never discussed his retention of any interest in the Property after the sale and that he would

not have recommended such a joint venture. (Transcript, p. 139). The Debtor, on the other hand,

testified that he did not intend to sell his interest in the Property. (Transcript, p. 183).

        After receiving the Debtor’s letter, Duckworth Development’s attorney prepared a

Corrective Warranty Deed reflecting both the Debtor and Kracor as the grantors of the Property,




                                                   6
             Case 3:18-ap-00043-JAF        Doc 134      Filed 10/09/19     Page 7 of 12



but the Debtor has declined to sign the corrective deed. (Duckworth’s Exhibit 54; Transcript, p.

135).

        On April 11, 2018, Duckworth Development filed the Complaint that commenced this

adversary proceeding. The Complaint contains two Counts. Count I is an action for reformation

of the Warranty Deed to provide that the Debtor and Kracor “transferred one-hundred percent of

the fee simple interest in the Real Property” to Duckworth Development as of the date of the

closing. Count II is an action to quiet title to determine that the Debtor and Kracor have no further

interest in the Property.

                                           Conclusions of Law

        I.      Reformation

        If an agreement has been reached, but the effectuating instrument does not express the

parties’ true intent, a court of equity may reform the written instrument to conform to the

agreement. In re Shults, 2013 WL 4072509, at *6 (Bankr. M.D. Fla. Aug. 13, 2013) (citations

omitted). In reforming the instrument, the court does not alter the parties’ agreement. Id. Instead,

the reformation only corrects the instrument so that it accurately reflects the terms of the agreement

that was actually reached. Id.

        In an action to reform an instrument under Florida law, the party seeking reformation must

show that it fails to express the parties’ agreement as a result of (1) a mutual mistake or (2) a

unilateral mistake by one party combined with the inequitable conduct of the other party. Barber

v. America’s Wholesale Lender, 542 F. App’x 832, 837 (11th Cir. 2013) (citing Romo v. Amedex

Ins. Co., 930 So. 2d 643, 649 (Fla. 3d DCA 2006)). A mistake is mutual when the parties agree

to one thing and then, due to a scrivener’s error or inadvertence, express something different in a

written instrument. Providence Square v. Biancardi, 507 So. 2d 1366, 1372 (Fla. 1987).




                                                  7
           Case 3:18-ap-00043-JAF          Doc 134     Filed 10/09/19     Page 8 of 12



       In this case, the evidence shows that the Debtor and Duckworth Development reached an

agreement for Duckworth Development to purchase a fee simple interest in the Property, but the

Warranty Deed transferring only Kracor’s interest does not accurately express the agreement. The

Warranty Deed failed to express the parties’ true agreement because Duckworth Development’s

attorney made a mistake in the preparation of the sale documents. As a result, reformation of the

Warranty Deed is the appropriate remedy.

       A. The Debtor and Duckworth Development entered into an agreement for
       Duckworth Development to purchase a fee simple interest in the Property.

       Prior to July 7, 2017, the Property was co-owned by the Debtor and Kracor. The Debtor

asserts that he never intended to sell his interest in the Property to Duckworth Development either

at the time that the Commercial Contract was entered into or at the time that the sale closed.

(Transcript, pp. 183, 192-93). But the evidence shows that the parties intended for Duckworth to

purchase a fee simple interest in the Property on July 7, 2017.

       First, the Commercial Contract describes the property to be sold as “844 Whitlock Ave,

Jacksonville, FL 32211(RE # 136303-0010) 0 Whitlock Ave, Jacksonville, FL 32211 (a vacant

parcel RE# 136471-0000).” And paragraph 6 of the Commercial Contract provides that “Seller

has the legal capacity to and will convey marketable title to the Property by statutory warranty

deed.” The Contract does not describe the Property subject to the sale as a partial interest.

       Second, the purchase price for the Property was $450,000.00. The appraised value of 844

Whitlock was $450,000.00, and the appraised value of 0 Whitlock was $110,000.00.

(Duckworth’s Exhibit 46). Ameris Bank had commenced an action to foreclose on 844 Whitlock,

and the Debtor had indicated that he needed to sell the Property as soon as possible to “postpone

the foreclosure suit.” (Duckworth’s Exhibit 44). Accordingly, the purchase price of $450,000.00

was consistent with the appraised value of the Property in an expedited sale of the entire Property.



                                                 8
           Case 3:18-ap-00043-JAF         Doc 134      Filed 10/09/19     Page 9 of 12



The purchase price of $450,000.00 was not consistent with an expedited sale of only Kracor’s one-

half interest in the Property, which would have had an appraised value of, at most, $280,000.00

($450,000.00 plus $110,000.00 = $560,000.00/2 = $280,000.00).

       Third, the Debtor filed a Motion to Sell Real Property in his bankruptcy case on June 27,

2017, approximately three weeks before the sale’s closing. (Duckworth’s Exhibit 11). In the

Motion, the Debtor represented to the Court that he was the owner of multiple properties, that he

intended to sell his property located at 844 Whitlock, that he was not aware of any interests in the

property other than the liens held by Ameris Bank and the Duval County Tax Collector, and that

the sale proceeds would be sufficient to satisfy the liens “as well as the balance of the Chapter 13

plan estimated at $144,320.40.” In other words, the Debtor sought permission from the Court to

sell his individual interest in 844 Whitlock and clearly contemplated receipt of the sale proceeds

in his individual capacity for the purpose of funding his Chapter 13 plan.

       Finally, the Property is business property, and a portion of the Property was leased to third-

party tenants. In fact, the Commercial Contract signed on April 6, 2017 specifically reflects

Duckworth Development’s “intended use of the Property as multi-tenant office/warehouse.”

(Duckworth’s Exhibit 33, ¶ 6). But Hank Duckworth testified that he and the Debtor never

discussed any joint venture or partnership concerning the Property’s business or any co-

management by the Debtor after the sale. (Transcript, pp. 81, 238-39). Additionally, Duckworth

Development’s attorney testified that the Debtor never discussed his retention of any interest in

the Property after the sale and that he would not have recommended such a joint venture.

(Transcript, p. 139). Lastly, Duckworth Development invested approximately $500,000.00 to

improve the Property after the sale, but the Debtor did not contribute any portion of the

development costs or property taxes for the post-closing period. (Transcript, pp. 92-93, 239).




                                                 9
          Case 3:18-ap-00043-JAF          Doc 134     Filed 10/09/19     Page 10 of 12



       In summary, the evidence shows that the Debtor and Duckworth Development reached an

agreement for the Debtor and Kracor to sell their combined one-hundred percent interest in the

Property to Duckworth Development on July 7, 2017, with no retained interest by the Debtor. The

Debtor’s testimony to the contrary is simply not credible.

       B. Duckworth Development’s attorney made a mistake in preparing the sale
       documents

       As stated above, in Florida an instrument may be reformed if it fails to express the parties’

true agreement as a result of (1) a mutual mistake or (2) a unilateral mistake by one party combined

with the inequitable conduct of the other party. Barber, 542 F. App’x at 837.

       A complaining party may be barred from reforming a document, however, if the mistake

was caused by that party’s gross negligence. Goodall v. Whispering Woods Center, L.L.C., 990

So. 2d 695, 701 (Fla. 4th DCA 2008) (citing Continental Casualty Company v. City of Ocala, 149

So. 381 (1933)). Generally, the term gross negligence refers to actions taken with a conscious

disregard of the likely harmful consequences to others, whereas simple negligence refers to actions

taken with careless disregard of the consequences. Pleasant Valley Biofuels, LLC v. Sanchez-

Medina, 2014 WL 11881016, at *3 (S.D. Fla. June 16, 2014); In re Palm Beach Finance Partners,

L.P., 488 B.R. 758, 780 (Bankr. S.D. Fla. 2013). Whether the party seeking reformation has

committed gross negligence is a factual question to be determined in light of the circumstances.

Goodall v. Whispering Woods Center, 990 So. 2d at 701.

       In In re United Tile & Stone, Inc., 449 Fed. App’x 901, 907 (11th Cir. 2011), for example,

the court stated the general rule that a party’s gross negligence will prevent it from obtaining

reformation, but found that the bank seeking reformation in that case did not commit gross

negligence when its vice president signed a subordination agreement without reading it or

submitting it to counsel for review. The execution of the agreement was not grossly negligent



                                                10
          Case 3:18-ap-00043-JAF           Doc 134      Filed 10/09/19      Page 11 of 12



because the form of the subordination agreement had been discussed and revised earlier, the parties

had agreed to a limited scope of the subordination, and a prior draft of the agreement had been

reviewed as substantially correct. Id.

       Here, Hank Duckworth acknowledges that Duckworth Development’s attorney made a

mistake in the preparation of the closing documents. The attorney testified that the mistake

occurred when the law firm’s staff drafted the Warranty Deed and related documents to name

Kracor as the only grantor based on the name of the seller that appeared on the Commercial

Contract. (Transcript, pp. 121-22).

       But the evidence does not show that the mistake was the result of a conscious disregard of

the consequences. Duckworth Development’s attorney did not prepare the Commercial Contract,

and the realtor who prepared it testified that he believed that its description of the seller as “Kracor

South, Inc. et al” encompassed both Kracor and the Debtor. (Transcript, pp. 46-47). Duckworth

Development’s attorney conducted the normal pre-closing work by obtaining a Title Commitment,

sending it to the Debtor with a cover letter noting the Debtor’s obligations, preparing a Title

Affidavit, and sending the parties an advance copy of the closing statement, among other pre-sale

preparations. (Duckworth’s Exhibits 1, 3, 41, 52). Finally, Duckworth Development’s attorneys

attempted to redress the situation promptly upon learning of the mistake by preparing a Corrective

Warranty Deed and asking the Debtor to sign it. (Duckworth’s Exhibit 54; Transcript, p. 135).

       The omission of the Debtor as a seller on the closing documents clearly was a mistake by

Duckworth Development’s attorney. But under these circumstances, where the attorney had

attempted to perform his due diligence research and exchanged the information with the Debtor,

the Court cannot find that the mistake was the result of the attorney’s gross negligence which

would result in a bar to Duckworth Development’s claim for reformation of the Warranty Deed.




                                                  11
              Case 3:18-ap-00043-JAF        Doc 134      Filed 10/09/19      Page 12 of 12



        II.      Quiet title

        In order to state a claim for quiet title under Florida law, a plaintiff must establish “(1) the

plaintiff's valid title, (2) the manner which the plaintiff obtained the title, (3) the basis upon which

the defendant asserts an interest on the title, and (4) the invalidity of the defendant's interest in the

property.” Barrows v. Bank of Am., NA, 2014 WL 733742, *2 (M.D. Fla. Dec. 23, 2014).

Duckworth Development has established the four elements to quiet title in its name. First,

Duckworth Development has established its valid title through the Commercial Contract and the

Warranty Deed from Kracor. Second, Duckworth Development obtained title to the Property by

purchasing the Property from Lindsey and Kracor. Third, the Debtor’s interest stems from

Duckworth Development’s attorney’s mistake in preparing the closing documents. Finally, the

Debtor’s interest in the Property is invalid for the reasons set forth herein.

                                                  Conclusion

        The Debtor and Duckworth Development reached an agreement for Duckworth

Development to purchase a fee simple interest in certain property owned by the Debtor and Kracor

South, Inc., a corporation of which the Debtor was president and the majority shareholder.

However, because of a mistake by Duckworth’s Development’s attorney in the preparation of the

sale documents, the Warranty Deed transferred only Kracor’s interest in the property and does not

express the parties’ true intent and agreement. The Court will therefore reform the Warranty Deed

to effectuate the transfer of the fee simple interest of the Property to Duckworth Development. The

Plaintiff’s attorney is directed to prepare a judgment consistent with these Findings of Fact and

Conclusions of Law. The judgment shall contain a full legal description of the Property, along

with assessment numbers for each parcel.




                                                   12
